Title: To Alexander Hamilton from Moses Blackly, 26 February 1799
From: Blackly, Moses
To: Hamilton, Alexander


          
            Sir
            Huntington Feby. 26th. AD 1799
          
          Selah Strong Esquire Informs me by Letter that He has recomended me to you as a suitable Character for an Officer in the Fedral Army about to be raised for the defence of the United States & requested your Influence on my behalf. A most Grateful Acknowledgement would take place on my part should you see proper to assist in such an appointment.
          I am with the Utmost Respect your Excellencys obedient Sert.
          
            Moses Blackly
          
          Major Genl. Alexr. Hamilton
          
            NB. A Respectable Company of Young Men might be Raised on the Island
            
              M B
            
          
        